Citation Nr: 1703123	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-00 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD), in excess of 10 percent from October 6, 2011 to August 4, 2016, and in excess of 70 percent from August 4, 2016.  

2.  Entitlement to service connection for chronic fatigue, including as due to a qualifying chronic disability to include undiagnosed illness.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran (Appellant) 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1977 to January 1997, including service in the Southwest Asian Theater of operations during the Persian Gulf War.

This appeal comes to the Board of Veterans' Appeals (Board) from January 2009 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Claims for service connection for chronic fatigue and PTSD were received in June 2008 and January 2010, respectively.  The January 2009 rating decision, in pertinent part, denied service connection for chronic fatigue.  The June 2013 rating decision granted service connection for PTSD and assigned an initial 10 percent disability rating, effective October 6, 2011.  Subsequently, an August 2016 rating decision granted a higher 70 percent rating for PTSD, effective August 4, 2016 (date of most recent VA examination), creating initial "staged" ratings.  

In March 2015, the Veteran testified at a Board hearing before an Acting Veterans Law Judge in Waco, Texas (Travel Board hearing).  A transcript of the hearing is of record.  The Acting Veterans Law Judge who held the March 2015 hearing is no longer employed by the Board.  In April 2016 correspondence, the Veteran indicated that he did not want another Board hearing; therefore, the Board may proceed with adjudication of the issues on appeal, which includes consideration of the Veteran's hearing testimony.     

This case was previously before the Board in June 2016, where the Board remanded the issues on appeal for additional development, to include obtaining new VA examinations.  July 2016 and August 2016 VA examination reports have been associated with the record.  As such, an additional remand to comply with the June 2016 directives in not required.  See Stegall v. West, 11 Vet. App 268 (1998).

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the initial rating period on appeal from October 6, 2011 to August 4, 2016, the severity, frequency, and duration of the symptoms of the service-connected PTSD have more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep impairment, disturbances of motivation and mood, anger, irritability, hypervigilance, and exaggerated startle response.  

2.  For the initial rating period on appeal from October 6, 2011 to August 4, 2016, the service-connected PTSD was not characterized by occupational and social impairment with deficiencies in most areas. 

3.  For the initial rating period on appeal from August 4, 2016, the severity, frequency, and duration of the symptoms of the service-connected PTSD have more nearly approximated occupational and social impairment with deficiencies in most areas due to symptoms such as chronic sleep impairment, startle response, flashbacks, irritability, impaired impulse control, such as unprovoked irritability with periods of violence, difficulty in adapting to stressful circumstances, and the inability to establish and maintain effective relationships.  

4.  For the initial rating period on appeal from August 4, 2016, the service-connected PTSD has not been characterized by total occupational and social impairment.  

5.  The Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.

6.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current and chronic fatigue disability; his fatigue has instead been found to be attributable to PTSD.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period on appeal from October 6, 2011 to August 4, 2016, the criteria for a 50 percent disability rating, and no higher, for PTSD have been met.  38 C.F.R. §§ 1155, 
5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).  

2.  For the initial rating period on appeal from August 4, 2016, the criteria for a disability rating in excess of 70 percent for PTSD have not been met or more nearly approximated.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).  

3.  The criteria for service connection for chronic fatigue have not been met.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

As the PTSD rating issue on appeal arises from disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

As to the issue of service connection for chronic fatigue, the duty to notify was satisfied through August 2008 and December 2008 letters that addressed service connection, what actions were needed, and how VA would assist in developing the claim.  The August and December 2008 VCAA notices were issued prior to the relevant rating decision on appeal; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).
 
Regarding the duty to assist in this case, the Veteran received VA examinations in October 2010, February 2013, July 2016, and August 2016.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record reflects that, when considered together, the VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions, including as to occupational and social impairment.

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Higher Initial Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The same General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 is also used to rate the generalized anxiety that is secondarily related to the PTSD.  The General Rating Formula provides that all psychiatric disorders are to be rated together as one disability, and provides only one General Rating Formula for rating 
service-connected psychiatric disorders.  See also 38 C.F.R. § 3.310 (2016) (directing that the secondary condition is to be considered as part of the original condition).

Pertinent in this case, the General Rating Formula provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R.
§ 4.130.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of  hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id. 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."  

A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."    

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or
 co-workers)." 

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard, 9 Vet. App at 267; Carpenter v. Brown 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder as they reflect on the degree of occupational and social impairment, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2016). 

The Veteran contends generally that the service-connected PTSD has been manifested by more severe symptoms and impairment than contemplated by the 
10 percent disability rating assigned from October 6, 2011 to August 4, 2016, and the 70 percent disability rating assigned from August 4, 2016.  Specifically, in a November 2013 notice of disagreement, the Veteran wrote that symptoms of PTSD included flashbacks, mood swings, irrational anger, and social isolation.  In a February 2014 statement, the Veteran advanced that PTSD should be rated as 
50 percent disabling.  At the March 2015 Board hearing, the Veteran testified that he was not honest regarding to the severity of his PTSD symptoms at the January 2013 VA examination because his spouse accompanied him to the examination.  See Board hearing transcript at 7-8.  The Veteran testified that, if afforded a new VA examination, he would be fully transparent about his symptoms.  See id. at 
9-10.  The Veteran further testified that the PTSD symptoms had worsened.  See id. at 14.  

An October 2010 VA examination report reflects that the Veteran reported being married for 33 years, having three children, being close to his family and friends, and chronic nightmares, which impacted the ability to sleep.  The Veteran denied violence/assaultiveness, panic attacks, and hallucinations.  Upon examination, the October 2010 VA examiner assessed clear and spontaneous speech, a cooperative attitude, intact attention, orientation to time, person, and place, good impulse control, normal memory, recurrent and intrusive recollections, efforts to avoid thoughts, feelings, or conversations associated with trauma, and difficulty falling or staying asleep.  The October 2010 VA examiner also assessed mild symptoms with the exception of sleep disturbance, which was associated with nightmares.  

An October 2011 VA treatment record reflects that the Veteran was seen for a psychiatry follow-up, and reported nightmares, flashbacks, four hours of sleep per night, irritability, and periods of becoming easily angered, and denied depression and suicidal or homicidal ideation.  The October 2011 VA examiner assessed euthymic mood, congruent affect, coherent speech, and that the Veteran was alert, cooperative, and oriented.  

A February 2013 VA examination report reflects that the Veteran reported being married for 33 years, having three children, being close to his family, getting together with four friends often, full-time employment as a civil service engineer for the previous 15 years, and chronic sleep impairment.  The February 2013 VA examiner assessed recurrent and distressing thoughts and dreams, difficulties falling and staying asleep, irritability, hypervigilance, exaggerated startle response, disturbances of motivation and mood, efforts to avoid thoughts and activities associated with trauma, diminished interest in participation of activities, and feelings of detachment or estrangement.  The February 2013 VA examiner also opined that symptoms of PTSD manifested as mild occupational and social impairment due to mild or transient symptoms, and assigned a GAF score of 70.   

Numerous VA psychology group counseling treatment notes throughout 2014 reflect that the Veteran denied suicidal or homicidal ideation with the VA examiners assessing a "good" mental status.  The VA psychology group counseling treatment notes also reflect that the Veteran was attentive and participated in group sessions.  

Various treatment records reflect treatment for symptoms of PTSD.  A May 2014 VA treatment record reflects that the VA examiner assessed a goal-directed thought processes, as well as orientation to time, person, and place, and GAF scores of 
55 were assigned in both February and May 2014.  A December 2015 VA treatment record reflects that the Veteran reported difficulties working, shopping, and attending appointments, as well as continued difficulties with insomnia, concentration, and memory.  The Veteran also denied suicidal and homicidal thoughts or plans.  The December 2015 VA examiner assessed intact orientation and consciousness.  A June 2015 VA treatment record demonstrates that the Veteran reported that symptoms of nightmares, intrusive memories, and avoidance had worsened in severity over the previous several months.  A separate June 2015 VA treatment record reflects that the VA examiner assigned a GAF score of 65.  A September 2015 VA treatment record reflects the VA examiner assessed good eye contact with a logical, sequential, and goal-direct thought process.  A November 2015 VA treatment record reflects that the Veteran denied auditory or visual hallucinations and suicidal or homicidal thoughts.  

The March 2015 Board hearing transcript reflects that the Veteran testified to outbursts of anger, becoming violent with family and friends, nightmares causing sleep impairment and fatigue, and thoughts of suicide or homicide with no plan or intent.  The Veteran also testified to the inability to fully report symptoms of PTSD at the February 2013 VA mental health examination due to his wife being present.  

The August 2016 VA examination report reflects that the Veteran reported avoiding others, including his wife, and chronic nightmares.  Upon examination, the August 2016 VA examiner noted that the Veteran was casually dressed with good hygiene and assessed various symptoms of PTSD, to include suspiciousness, near-constant panic attacks, mild memory loss, impaired impulse control, such as unprovoked irritability with periods of violence, difficulty in adapting to stressful circumstances, and the inability to establish and maintain effective relationships.  The August 2016 VA also noted that the Veteran experiences significant anxiety, irritability, anger, and depression.  The August 2016 VA examiner did not discern hallucinations and opined that PTSD manifested as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

Initially, the Board finds that the evidence shows distinct time periods ("stages") where the service-connected PTSD symptoms or findings warrant different ratings.  As such, the Board finds that the weight of the evidence supports a higher 
50 percent rating for the initial rating period from October 6, 2011 to August 4, 2016, and is against a higher than 70 percent rating from August 4, 2016.  


From October 6, 2011 to August 4, 2016

Based on the evidence of record, the Board finds that, for the initial rating period from October 6, 2011 to August 4, 2016, the PTSD disability has more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, anger, irritability, hypervigilance, and exaggerated startle response.  That said, the level of occupational and social impairment due to PTSD symptoms have not met or more nearly approximated the criteria for a higher 70 percent disability rating.  See 38 C.F.R. § 4.130.  While the evidence demonstrates anger outbursts, the evidence of record during the period on appeal does not indicate that the service-connected PTSD manifested as impaired impulse control, such as unprovoked irritability with periods of violence or near constant panic attacks (one factor for a 70 percent disability rating under Diagnostic Code 9411).  In fact, the October 2010 VA examination reports reflect that the Veteran denied experiencing any panic attacks, and the February 2013 VA examination reports reflect that the Veteran did not report any panic attacks.  Further, while the Veteran testified to occasional thoughts of suicide and homicide, he denied any plans or intentions, indicating that symptoms of PTSD have not manifested as a danger of hurting self or others.  As such, the Board finds that the Veteran's symptomology more nearly approximated the criteria for a 50 percent rating for the period from October 6, 2011 to August 4, 2016, but did not more nearly approximate the higher 70 percent disability rating criteria for this period.  

From August 4, 2016

After a review of all the evidence, lay and medical, the Board finds that, for the rating period on appeal from August 4, 2016, the weight of the competent and probative lay and medical evidence demonstrates that the service-connected PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas due to such symptoms as: chronic sleep impairment, startled response, flashbacks, irritability, impaired impulse control, such as unprovoked irritability with periods of violence, difficulty in adapting to stressful circumstances, and the inability to establish and maintain effective relationships.  Specifically, a review of the relevant lay and medical evidence, including the August 2016 VA examination report, reveals that the Veteran has experienced occupational and social impairment with deficiencies in most areas due to symptoms of impaired impulse control and unprovoked irritability with periods of violence.  See 38 C.F.R. § 4.130.  

The Board also finds that, for the initial rating period from August 4, 2016, the level of occupational and social impairment due to PTSD symptoms have not met or more nearly approximated the criteria for a higher 100 percent disability rating.  See 
38 C.F.R. § 4.130.  For the rating period on appeal from August 4, 2016, the record does not indicate total occupational and social impairment, including no symptoms suggestive of total occupational and social impairment, such as gross impairment in thought processes or communication, persistent delusions, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, as required for a 100 percent disability rating under Diagnostic Code 9411.  Specifically, review of the relevant lay and medical evidence, including the August 2016 VA examination report, does not reveal that the Veteran has experienced total occupational and social impairment.  The August 2016 VA examiner noted that the Veteran was casually dressed with good hygiene, did not discern hallucinations, and opined that PTSD manifested as occupational and social impairment with deficiencies in most areas.  

For these reasons, the weight of the competent and probative lay and medical evidence of record is against a rating in excess of 70 for service-connected PTSD for the period on appeal from August 4, 2016.  Because the preponderance of the evidence is against a higher initial rating than 70 percent for this period, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has also evaluated whether the claim should be referred for consideration of an extraschedular rating for PTSD under 38 C.F.R. § 3.321(b)(1) (2016).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating inadequate.  A comparison between the level of severity and symptomatology and occupational and social impairment of the PTSD disability with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describe the disability level and symptomatology.  
For this reason, the Veteran's service-connected PTSD has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.21(b)(1) is not merited.

The Board notes that under Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  The Veteran's service-connected disabilities include PTSD, a back disability, a right knee disability, a skin disability, residuals of a right finger disability, bilateral hearing loss, and tinnitus. 
The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.21(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Service Connection for Chronic Fatigue 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has claimed service connection for chronic fatigue.  As discussed below, the Board finds that the weight of the evidence is against a finding that the Veteran has a current fatigue disability; therefore, it cannot be a "chronic disease" under 38 C.F.R. § 3.309(a) (2016) and the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 
38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 
38 C.F.R. § 3.307 (2016) do not apply.  

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The service personnel records reflect that the Veteran served in Southwest Asia during the Persian Gulf War; therefore, he is a "Persian Gulf veteran" as defined by 38 C.F.R. § 3.317.    

The Veteran's fatigue has been attributed to a clinically diagnosed disorder, specifically the service-connected PTSD, and is not a chronic multi-symptom illness.  See July 2016 VA examination report.  Accordingly, the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for application. 

The contention liberally construed for the Veteran is that the claimed fatigue is related to active service, specifically service in the Persian Gulf.  A December 2008 statement reflects the Veteran wrote experiencing symptoms of fatigue since 1991, and that an initial evaluation upon returning from the Persian Gulf attributed fatigue to an elevated white blood count due to smoking.  A February 2009 notice of disagreement reflects that the Veteran wrote that he had received treatment for fatigue on various occasions during service, and that doctors had conveyed that fatigue was due to high levels of white blood cells.  

The Board finds that the weight of the evidence is against a finding that the Veteran has a separate fatigue disability.  The evidence of record reflects that the fatigue reported by the Veteran is a symptom attributable to the service-connected PTSD.  See July 2016 VA examination report.  

VA and private treatment records dated throughout the appeal period note that the Veteran reported fatigue.  An August 2000 private treatment record reflects follow-up treatment for a left thumb fracture with the private examiner noting fatigue.  A November 2005 private treatment records reflects that the examiner assessed fatigue.  An October 2010 VA mental health examination report reflects the Veteran reported chronic nightmares, which impacted the ability to sleep.  

At the March 2015 Board hearing the Veteran testified to nightmares causing sleep impairment and fatigue.  The March 2015 Board hearing transcript also reflects that the Veteran testified that symptoms of fatigue began during service in 1991, that the fatigue was caused by nightmares, and that the in-service nightmares went unreported.  

A July 2016 VA chronic fatigue syndrome (CFS) examination report reflects that the VA examiner noted that the Veteran was diagnosed with PTSD.  The July 2016 VA examiner also noted that a diagnosis for chronic fatigue syndrome was not established.  The July 2016 VA examiner indicated that the Veteran's service-connected PTSD was manifested by symptoms of fatigue.  The July 2016 VA examiner opined that the Veteran's fatigue was not separate a disability because they were symptoms of the service-connected PTSD.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 
38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability); "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).

The weight of the evidence in this case is against finding a chronic disability, separate from the service-connected PTSD, manifested by fatigue at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (stating that there must be "medically competent" evidence of a current disability) (emphasis added).  Rather the evidence of record reflects that the fatigue is a symptom of the PTSD, and service connection has already been granted for PTSD.  Fatigue has been a factor contemplated by the assigned ratings for PTSD.  

Further, while, as a lay person, the Veteran is competent to relate symptoms of fatigue, he does not have the requisite medical knowledge, training, or experience to be able to determine or differentiate the etiology of the symptoms as caused by an acquired psychiatric disorder as opposed to manifestations of an undiagnosed illness.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"); Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (veteran is competent to report in-service "injury" of radiation exposure; however, is not competent to diagnose carcinoma (cancer) or relate it to service).  The Veteran has not been shown to have such knowledge, training, or experience.  Further, the Board finds his general lay statements to be outweighed by the July 2013 VA examination report relating the fatigue symptoms to PTSD, rather than a separate disability.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a fatigue disability.  As the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

An initial disability rating of 50 percent, but no higher, for the service-connected PTSD, for the period on appeal from October 6, 2011 to August 4, 2016, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 70 percent for the period from August 4, 2016 is denied.  

Service connection for fatigue, including as due to a qualifying chronic disability to include undiagnosed illness, is denied.


REMAND

The Veteran has seven service-connected disabilities: PTSD, currently rated as 
70 percent disabling, a back disability, rated as 20 percent disabling, a right knee disability, rated as 10 percent disabling, a skin disability, rated as 10 percent disabling, residuals of a right finger disability, rated as noncompensable, bilateral hearing loss, rated as noncompensable, and tinnitus, rated as 10 percent disabling.  As such, the Veteran meets the requirements set forth in 38 C.F.R. § 4.16(a) (2016) for consideration of a TDIU.  

The Veteran's assertions at the August 2016 VA mental health examination that the PTSD disability has rendered him unemployable constitute an informal claim for TDIU.  Where a veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim identify the benefit sought has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations).  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for a higher rating somehow includes a TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  In addition, that Board finds that a VA opinion will help determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to his service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained; therefore, on remand, after providing appropriate notice to the Veteran, such records should be obtained and a clinical opinion should be afforded. 

Accordingly, the issue of TDIU is REMANDED for the following action:

1.  The AOJ should send a notice letter that addresses a claim for a TDIU, and perform all development action deemed necessary for adjudication of the TDIU claim.

2.  Afford the Veteran an appropriate VA examination to be conducted, if possible, by a vocational rehabilitation or similar specialist for an examination and opinion regarding employability.

The examiner should obtain a full and current employment history and provide an opinion as to the effect of the service-connected disabilities on the ability to secure (obtain) and follow (maintain) substantially gainful employment.  The examiner should also review the relevant evidence in the claims folder, to include any prior VA medical examinations in the course of rendering any opinion.  Thereafter, the examiner should offer the following opinion:

What is the effect of the Veteran's service-connected disabilities on his ability to secure or follow substantially gainful employment?  The service connected disabilities are PTSD, a back disability, a right knee disability, a skin disability, residuals of a right finger disability, bilateral hearing loss, and tinnitus. 

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider age or the effect of any nonservice-connected disabilities.  A rationale should be given for all opinions and conclusions rendered.  

3.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for TDIU. The AOJ should take any additional development as deemed necessary.

4.  After all development has been completed, the AOJ should adjudicate the issue of entitlement to TDIU based on the evidence of record.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


